Order entered May 17, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00034-CV

                                JAMES LERMON, Appellant

                                               V.

            MINYARD FOOD STORES, INC., AND RODNEY LEE, Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-02955-A

                                           ORDER
       Before the Court is appellant’s May 15, 2013 unopposed motion to extend time to file

combined appellant’s reply and cross-appellee’s brief.     Appellant’s motion is GRANTED.

Appellant’s combined reply and cross-appellee’s brief shall be filed on or before May 31, 2013.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE